  Case 19-04837       Doc 32   Filed 03/11/20 Entered 03/12/20 08:27:02               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-04837
John Taylor                                   )
                                              )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

   ORDER ON DEBTOR'S MOTION TO AUTHORIZE SUBSTITUTEION COLLATERAL

        THIS MATTER coming to be heard on the motion of Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises and due notice having been
given to the parties entitled thereto:

  It is ORDERED:

  1) Payee of check from State Farm insurance proceeds, shall sign over that payment to dealership for
replacement of collateral.

  2) Upon purchase of replacement collateral, a lien shall be placed on that collateral. That lien holder
shall be Quantum3 Group, LLC. PO Box 788, Kirkland, WA 98083.

  3) Quantum3 Group, LLC's collateral of the 2011 Buick Lacrosse is substituted by a 2013 Buick
Lacrosse or similar vehicle.


                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: March 11, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
